Name: 2008/180/EC: Council Decision of 25 February 2008 concerning the conclusion of the Agreement on scientific and technological cooperation between the European Community and the Arab Republic of Egypt
 Type: Decision
 Subject Matter: research and intellectual property;  European construction;  cooperation policy;  Africa;  international affairs
 Date Published: 2008-03-04

 4.3.2008 EN Official Journal of the European Union L 59/12 COUNCIL DECISION of 25 February 2008 concerning the conclusion of the Agreement on scientific and technological cooperation between the European Community and the Arab Republic of Egypt (2008/180/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement on scientific and technological cooperation between the European Community and the Arab Republic of Egypt (the Agreement). (2) Subject to possible conclusion at a later date, the Agreement initialled on 4 March 2004 was signed on 21 June 2005, with a provisional application upon its signature. (3) The Agreement is based on the principles of mutual benefit, reciprocal opportunities for access to each others programmes and activities relevant to the purpose of the Agreement, non-discrimination, the effective protection of intellectual property, and equitable sharing of intellectual property rights. Participation in indirect actions of legal entities established in the Arab Republic of Egypt shall be subject to the terms and conditions for legal entities in third countries established by a decision taken by the European Parliament and the Council according to Article 167 of the Treaty, Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) and other applicable Community legislation. (4) The Agreement should be concluded in such a way that the languages of all Member States are authentic. This will be done via an Exchange of Letters. (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for scientific and technological cooperation between the European Community and the Arab Republic of Egypt (3) is hereby approved on behalf of the Community. Article 2 The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article 7 of the Agreement and shall be authorised to approve with the Arab Republic of Egypt, via an Exchange of Letters, that the text of the Agreement is authentic in all the languages of the Member States following the accessions of 2004 and 2007. Done at Brussels, 25 February 2008. For the Council The President A. VIZJAK (1) Opinion of 29 November 2007 (not yet published in the Official Journal). (2) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1525/2007 (OJ L 343, 27.12.2007, p. 9). (3) OJ L 182, 13.7.2005, p. 12.